Citation Nr: 1229384	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  10-18 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to February 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In November 2011, the Veteran testified at a travel board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folder.


FINDINGS OF FACT

1.  There are no records of any low back complaints in service and subsequent medical records do not reflect any low back abnormalities or complaints.  

2.  There are no records of any right knee complaints in service and any current right knee disability has not been etiologically linked to the Veteran's service or any incident therein.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in active military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

2.  A right knee disability was not incurred in active military service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his/her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide that pertains to the claim.  38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 119.  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to initial adjudication of the Veteran's claims, a letter dated in August 2008 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the August 2008 letter also informed the Veteran of the evidence needed for the assignment of evaluations and effective dates for initial awards of service connection.  Dingess, 19 Vet. App. 473.  In view of this, the Board finds that VA's duty to notify has been fully satisfied with respect to these claims.  

VA has secured or attempted to secure all relevant documentation to the extent possible.  Available service treatment records, VA treatment records and a transcript of the Veteran's testimony at a personal hearing are of record.  The Veteran's written contentions are also of record, and these records were reviewed by both the RO and the Board in connection with the Veteran's claims.  During his November 2011 hearing, the Veteran advised VA that he was unable to secure private treatment records for his claimed disabilities because his treatment records were likely destroyed and unavailable.  Based on the foregoing, it is clear that further requests for private treatment records would be futile.

The Board acknowledges that medical opinions have not been obtained with respect to the Veteran's claims of entitlement to service connection for low back and right knee disabilities.  While the threshold for obtaining a medical opinion is low, there is a threshold.  Here, the Veteran has done nothing more than assert the claims, and has given vague histories of an inservice injury, with no subsequent treatment until many years after his discharge.  As will be discussed below, he has not been shown to have an event, disease, or injury in service to which his current right knee disability could be related, nor is there evidence of a current low back disability.  While noting the Veteran's assertions, the record contains no probative evidence that demonstrates otherwise.  He has provided no supporting evidence or pointed to any other evidence showing he has a current back disability or supporting his claim that his current right knee disability was incurred in service.  To require medical opinions on this record would require one be obtained in all cases, which is clearly not the intent of the law.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  

Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a disorder, there must be competent evidence of (1) the current existence of the disability for which service connection is being claimed; (2) a disease contracted or an injury suffered, in active service; and (3) a nexus or connection between the disease, or injury, in service and the current disability.  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

During the Veteran's November 2011 hearing, his representative indicated that his service treatment records had been destroyed in a fire at the National Personnel Records Center (NPRC).  However, the NPRC fire occurred in 1973, eleven years prior to the Veteran's enlistment in the Army.  Moreover, although a separation examination is not of record, the Veteran's enlistment examination, as well as service treatment records, are of record.  The Veteran has also provided a January 1987 report of medical history.  

Low Back Disability

After carefully considering all of the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for a low back disability.  Initially, the Board notes that the Veteran provided the name and address of a private physician along with authorization for VA to obtain treatment records from the physician in June 2010.  However, the physician's office required VA to use its own authorization form to obtain the treatment records.  Although VA requested that the Veteran complete the private authorization, he did not do so; nor has he provided any private treatment records regarding his low back disability.  

The Veteran's service treatment records show no relevant complaints, findings, treatment or diagnoses and the January 1987 report of medical history, while showing he reported swollen or painful joints and broken bones, also indicates that he denied any recurrent back pain.  Moreover, the preponderance of the competent evidence of record does not indicate that the Veteran has a current low back disability.  In this respect, VA treatment records, dating from May 2010 to January 2011, do not reflect that he expressed any low back complaints nor do these records reflect a diagnosis of any low back disability.  With the exception of a January 2011 treatment record showing his reported history of low back surgery in 2001, the treatment records also show no relevant history of a low back disability.  Likewise, during his hearing before the undersigned in November 2011, the Veteran testified that he did not have a diagnosis for his back.  He further testified that his back was sometimes okay and other times it aches and that sometimes he cannot stand up straight because of it.  He testified that he could not remember the first time he sought treatment for his back and that he did not consistently seek treatment for his back.  The Veteran testified that he underwent surgery in 2003 to alleviate a "calcium build-up" that "was pushing against a nerve."  

Although the Veteran believes he has a current back disability as a result of an inservice injury, the Board finds that the contemporaneous service treatment records showing no relevant complaints, findings, treatment or diagnoses, as well as post-service VA treatment records showing no treatment for any low back complaints or disability, to be more persuasive and credible than the Veteran's current assertions.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  While he is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions as in this case.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, while the Board finds the Veteran is competent to say that he injured his back in service and has experienced chronic low back symptoms since service, such assertions are not part of his appeal as he testified that his symptoms come and go and would nonetheless be contradicted by the contemporaneous treatment records dating from May 2010, that merely show a history of back surgery but no current complaints or objective evidence of any chronic low back disability.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a low back disability.  38 U.S.C.A. § 5107(b).  

Right Knee Disability

Although medical evidence reveals that the Veteran currently has diagnosed chondromalacia of the medial femoral condyle and a medial meniscal tear of the right knee, the Board finds that the preponderance of the competent evidence of record does not etiologically link his current right knee disability to his service or any incident therein.  Initially, the Veteran's service treatment records consistently show treatment for left knee complaints as early as June 1986 when he twisted his knee during a parachute jump.  The diagnosis was strained lateral collateral ligament.  He was placed on profile and reinjured his left knee in August 1986.  However, there is no subsequent left knee complaints or any right knee complaints, findings, treatment or diagnosis in service.  The January 1987 report of medical history, while showing the Veteran reported he had swollen or painful joints, also shows he denied bone, joint or other deformity and also denied "trick" or "locked" knee.  

Likewise, the earliest post-service treatment records showing relevant right knee complaints are dated in May 2010, more than 23 years after his discharge.  VA requested the Veteran submit evidence etiologically linking his current right knee disability to his service or any incident therein.  However, he has not submitted any medical evidence etiologically linking his current right knee disability to service or his alleged right knee injury in service.  

To the extent that the Veteran asserts continuity of the symptoms associated with a right knee disability since an injury in service, the available VA treatment records describe no such history independently.  None of the treatment records provide an etiological link to his service.  Finally, during his November 2011 hearing, the Veteran testified that he did not seek treatment for his right knee until many years after his discharge from service and did not recall the date he first sought treatment.  He further testified that any treatment records were likely to have been destroyed and unavailable.

Although the Veteran believes that his diagnosed right knee disability either had its onset in service or is the result of his service, the Board finds that the service and post-service treatment records to be more probative and credible than the Veteran's current assertions.  Although he is competent to offer lay evidence regarding an inservice knee injury, the Board finds that the service treatment records showing consistent treatment for a left knee injury and no right knee complaints, as well as the post-service VA treatment records showing no link between current complaints and service, to be more persuasive and credible than the Veteran's current assertions.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  Therefore, the Board finds that there is no probative evidence that indicates the Veteran's current right knee disability had its onset in service or is etiologically related to his service or any incident therein.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a right knee disability.  38 U.S.C.A. § 5107(b).  

In reaching this determination, the Board has considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied.

Service connection for a right knee disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


